ORDER
HOBSON, Judge.
This cause came on to be heard upon the Petition filed herein in the name of the State of Florida upon relation of James A. Gable seeking the release of the Petitioner, and it appearing to the Court that the Presiding Judge has the responsibility for the reporting and preparation of the minutes of the Circuit Judges’ meetings, and any dispute concerning their preparation is within the jurisdiction of the Presiding Judge of the Circuit, and, therefore, Petitioner, James A. Gable, is being illegally detained in Pasco County Jail and is being unlawfully held in custody by Basis Gaines, Sheriff of Pasco County, Florida, and the Court being otherwise informed in the premises, it is thereupon
Ordered and adjudged That Basil Gaines, Sheriff of Pasco County, Florida, and all of his servants, employees, deputies and agents, be, and they are each hereby ordered and directed to release James A. Gable from custody instanter.